O’NEILL / HASSEN Attorneys at Law

May 28, 2021

Honorable John G. Koeltl
United States District Judge
Southern District of New York
500 Pearl Street

New York, NY 10007

RE: United States v. Fabian Ruffat, 20 Cr 438 (IGK)
Dear Judge Koelt!:

I represent Fabian Ruffat in the above-captioned matter. I write to request that the
court adjourn the sentencing hearing, currently scheduled for June 11, 2021, for six
weeks, I] have communicated with the government, and it consents to this request for an
adjournment.

I make this request because I am still awaiting records, reports and materials that I
intend to include in my sentencing memorandum, The pandemic has made it difficult for
service providers to conduct necessary interviews of Mr. Ruffat and his family and it has
been difficult to acquire records during this time. A six-week adjournment will provide
sufficient time to acquire additional records and letters of support, and for service
providers to complete their evaluations. The government consents to this request for an
adjournment.

I thank the Court for its attention to this matter and apologize for this delay.

AQ3 OU ED Co FHURSOAT Respectfully submitted,

JUL Aé, FOF I, FE a Tone, jsf
ob ben Le SyOMisSigns Ove
1+ GALL BEFORE She FEMCE Grainne E, O'Neill
bavih Sd¢Grissio~s OSE

g OAs bE owe SEX~TEWCE,

 

 

1/ P (646) 808-0997 4/ www.candh.net
2/ F (212) 203-1858 5 / 25 Eighth Ave, Suite C, Brooklyn, NY 11217

3/ grainne@oandh.net G / 9213 2¢a2 EGFO 93EA D673 EAS C7EB 7E03 1B19 82FA

 
